UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 31, 2011 Date of Report (Date of earliest event reported) DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-13647 73-1356520 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5330 East 31st Street, Tulsa, Oklahoma74135 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(918) 660-7700 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT a)Consistent with its charter responsibility to consider rotation of the independent auditors for Dollar Thrifty Automotive Group, Inc. (the “Company”), the Audit Committee of the Company’s Board of Directors conducted a “request for proposal” process in which it evaluated the credentials of various candidates to serve as the Company’s independent registered public accounting firm.Following completion of that process, the Audit Committee determined to retain Ernst & Young LLP (“E&Y”) in such capacity and that it would not renew the engagement of Deloitte & Touche LLP (“Deloitte”) for any period subsequent to December 31, 2010. Deloitte will remain the Company’s independent registered public accounting firm as of and for the year ended December 31, 2010.The Company notified Deloitte of the Audit Committee’s determination on January 31, 2011. b)During the Company’s fiscal years ended December 31, 2008 and 2009, and for the period January 1, 2010 through January31, 2011, there have been no disagreements with Deloitte on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Deloitte, would have caused Deloitte to make reference thereto in their reports with respect to the Company’s consolidated financial statements for any of such periods.During such periods, there were also no “reportable events” as defined in Item 304(a)(1)(v) of Regulation S-K.The reports of Deloitte with respect to the Company’s audited consolidated financial statements as of and for the years ended December 31, 2008 and 2009 did not contain any adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles. c)On January 31, 2011, the Audit Committee engaged E&Y as the Company’s independent registered public accounting firm for the year ended December 31, 2011, subject to stockholder ratification at the 2011 annual meeting of stockholders.During the Company’s fiscal years ended December 31, 2008, 2009 and 2010, and for the period January 1 – 31, 2011, the Company did not consult with E&Y regarding accounting or disclosure requirements related to any of the matters specified in Items 304(a)(2)(i) and 304(a)(2)(ii) of Regulation S-K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit No.Description Letter from Deloitte & Touche LLP, dated February 4, 2011, to the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Registrant) February 4, 2011 By: /s/ H. CLIFFORD BUSTER III H. Clifford Buster III Senior Executive Vice President, Chief Financial Officer and Principal Financial Officer INDEX TO EXHIBITS Exhibit No.Description Letter from Deloitte & Touche LLP, dated February 4, 2011, to the Securities and Exchange Commission.
